Catalyst Paper Corporation 2nd Floor - Lysander Lane Richmond, British Columbia Canada V7B 1C3 News Release May 26, Catalyst reduces salaried staffing level due to weak economy Richmond, (BC) – Catalyst Paper (TSX:CTL) today announced further staffing reductions in light of the global economic recession and deteriorating market conditions that have forced production curtailments at the company’s Elk Falls and Crofton pulp mills. Approximately 100 staff positions will be affected. Permanent reductions will occur mainly at the Richmond and Nanaimo offices while the indefinite layoff of 55 salaried staff will take place at the Elk Falls mill and Crofton pulp mill. Both mills were curtailed indefinitely at the end of February as nearly 40 per cent of the company’s production capacity is currently idled. The severance of 42 employees will be completed over the next few months as the business continues to streamline its corporate structure and support functions.
